Claim Amendment Authorized Via Telephonic Interview
1.	As explained in the attached interview summary, on 05/19/2022 applicant’s representative authorized the following amendments to claim 1:
1. 	(Currently Amended) An illuminated keyboard including a feedback wire for differentiating key presses, comprising:
a light-emitting diode light string, comprising a plurality of light-emitting diode modules which are connected in series with each other through a serial connection wire, wherein each of the light-emitting diode modules comprises a light-emitting diode chip, a drive circuit, an input terminal, an output terminal and a feedback terminal, and the drive circuits, and the input terminals, the output terminals and the feedback terminals are electrically connected with the light-emitting diode chips, respectively;
a controller, electrically connected with the light-emitting diode light string through
the serial connection wire;
a feedback line, electrically connected between the plurality of light-emitting
diode modules and the controller and comprising a plurality of feedback wires which are electrically connected to the plurality of feedback terminals of 
a plurality of keys, corresponding to the light-emitting diode modules and
electrically connected to the plurality of feedback wires,
wherein each of the plurality of keys comprises a pressing state and a non
pressing state, each of the plurality of light-emitting diode modules emits light according to a light-emitting signal after receiving the light-emitting signal, outputs a feedback signal and transfers the feedback signal to the controller through a
Allowed Claims
2.	Claims 1-3 and 7-10 are allowed.
Reasons for Allowance
3.	The following is examiner’s statement of reasons for allowance: the claimed invention is directed to:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Independent claim 1 identifies the distinct features: “wherein each of the light-emitting diode module(Fig. 2: 21a-21d) comprises a light-emitting diode chip(Fig. 2: 211a-211d), and a feedback terminal(Fig. 2: 215a-215d), and the drive circuits(Fig. 2: 212a-212d), and the input terminals(Fig. 2: 213a-213d), the output terminals(Fig. 2: 214a-214d) and the feedback terminals(Fig. 2: 215a-215d) are electrically connected with the light-emitting diode chips(Fig. 2: 211a-211d), respectively; a plurality of feedback wires(Fig. 2: 41a-41d) which are electrically connected to the plurality of feedback terminals(Fig. 2: 215a-215d) of corresponding light-emitting diode modules(Fig. 2: 21a-21d) respectively”, with all other limitations as claimed.
	The closest prior art, U.S. Patent Pub. No. 2014/0176352 A2 to Hussain et al. (“Hussain”), either singularly or in combination, fails to anticipate or render obvious the above underlined features associated with other features of this claim.
	More specifically as to claim 1, Hussain discloses an illuminated keyboard(22, 30)(FIG. 1; ¶0035) including a feedback wire(each wire connecting a key 38A to feedback line 91A)(FIG. 5; ¶0052) for differentiating key presses (FIG. 5 – column of keys 38A; ¶¶0052, 0056), comprising: 
a light-emitting diode light string(a column of LEDs 62A)(FIG. 5; ¶0050), comprising a plurality of light-emitting diode modules(LEDs 62A in a column and wiring that drives each of the LEDs 62A)(FIG. 5; ¶0054) which are connected in series with each other through a serial connection wire(85A)(FIG. 4: 62A; ¶0050), wherein each of the light-emitting diode module(LEDs 62A in a column and wiring that drives each of the LEDs 62A)(FIG. 5; ¶0054) comprises a drive circuit(wiring that drives LEDs 62A)(FIG. 5; ¶0054), an input terminal(anode of LEDs 62A)(FIG. 5; ¶0054), an output terminal(cathode of LEDs 62A)(FIG. 5; ¶0054), and the drive circuits(wiring that drives LEDs 62A)(FIG. 5; ¶0054), and the input terminals(anode of LEDs 62A)(FIG. 5; ¶0054), the output terminals(cathode of LEDs 62A)(FIG. 5; ¶0054) are electrically connected (FIG. 5: anode and cathode of LEDs 62a and wiring from cathode to 85A; ¶0054); 
a controller(46A)(FIG. 5; ¶0050), electrically connected with the light-emitting diode light string(a column of LEDs 62A)(FIG. 5; ¶0050) through the serial connection wire(85A)(FIG. 4: 62A; ¶¶0050-0051); 
a feedback line(91A)(FIG. 5; ¶0052), electrically connected between the plurality of light-emitting diode modules(LEDs 62A in a column and wiring that drives each of the LEDs 62A) and the controller(46A)(FIG. 5; ¶0050) and comprising a plurality of feedback wires(each wire connecting a key 38A to feedback line 91A)(FIG. 5; ¶0052) and a common wire(91A)(FIG. 5; ¶0052) which is electrically connected between the plurality of feedback wires(each wire connecting a key 38A to feedback line 91A)(FIG. 5; ¶0052) and the controller(46A)(FIG. 5; ¶0050); 
and a plurality of keys(column of keys 38A)(FIG. 5; ¶0056), corresponding to the light-emitting diode modules(LEDs 62A in a column)(FIG. 5; ¶0054) and electrically connected to the plurality of feedback wires(each wire connecting a key 38A to feedback line 91A)(FIG. 5; ¶0052), 
wherein each of the plurality of keys(column of keys 38A)(FIG. 5; ¶0056) comprises a pressing state and a non-pressing state (FIG. 5: 38A; ¶0052), each of the plurality of light-emitting diode modules(LEDs 62A in a column and wiring that drives each of the LEDs 62A) emits light (¶0051) according to a light-emitting signal (¶0051) after receiving the light-emitting signal (¶0051), outputs a feedback signal (¶0052) and transfers the feedback signal to the controller(46A)(FIG. 5; ¶¶0051-0052) through a corresponding feedback wire(each wire connecting a key 38A to feedback line 91A)(FIG. 5; ¶0052), and when at least one of the keys(one of the keys in the column of keys 38A)(FIG. 5; ¶0056) is switched to the pressing state from the non-pressing state (¶0052), a corresponding feedback signal is pulled from a first level to a second level for the controller(46A)(FIG. 5; ¶0052) to differentiate the key(one of the keys in the column of keys 38A)(FIG. 5; ¶0056) in the pressing state (¶0052).
Hussain does not expressly disclose the above underlined limitations.

Independent claim 7 identifies the distinct features: “transferring a discriminating signal(Fig. 2: D5) to the light-emitting diode light string(Fig. 2: 20) through the serial connection wire(Fig. 2: 22)”, with all other limitations as claimed.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

More specifically as to claim 7, Hussain discloses a control method for an illuminated keyboard(22, 30)(FIGs. 1, 7; ¶¶0035, 0042, 0056-0059) including a feedback wire(each wire connecting a key 38A to feedback line 91A)(FIG. 5; ¶0052) for differentiating key presses (FIG. 5 – column of keys 38A; ¶¶0052, 0056), which is applied to the illuminated keyboard(22, 30)(FIGs. 1, 7; ¶¶0035, 0042, 0056-0059), wherein the illuminated keyboard(22, 30)(FIG. 1; ¶0035) comprises a light-emitting diode light string(two or more light-emitting diode modules {38B and 62B} in a column)(FIG. 7; ¶¶0056, 0059), a controller(46B)(FIG. 7; ¶0056), a feedback line(93B or 93B and wire connecting 93B to 106B)(FIG. 7: 106B; ¶¶0056, 0058) and a plurality of keys(column of keys 38B)(FIG. 7; ¶0056); the light-emitting diode light string(two or more light-emitting diode modules {38B and 62B} in a column)(FIG. 7; ¶¶0056, 0059) comprises a plurality of light-emitting diode modules(two or more light-emitting diode modules {38B and 62B} in a column)(FIG. 7; ¶¶0056, 0059) which are connected in series with each other through a serial connection wire(93B)(FIG. 4: 38B, 62B; ¶0056), the controller(46B)(FIG. 7; ¶0056) is electrically connected with the light-emitting diode light string(two or more light-emitting diode modules {38B and 62B} in a column)(FIG. 7; ¶¶0056, 0059) through the serial connection wire(93B)(FIG. 7: 62B; ¶¶0044, 0056, 0059), the feedback line(93B or 93B and wire connecting 93B to 106B)(FIG. 7: 106B; ¶¶0056, 0058) is electrically connected between the plurality of light-emitting diode modules(two or more light-emitting diode modules {38B and 62B} in a column)(FIG. 5; ¶¶0054, 0056) and the controller(46A)(FIG. 5; ¶0050), and the plurality of keys(two or more keys 38B in a column)(FIG. 7; ¶0056) correspond to the light-emitting diode modules(two or more light-emitting diode modules {38B and 62B} in a column)(FIG. 5; ¶0054) and are electrically connected to the feedback line(93B or 93B and wire connecting 93B to 106B)(FIG. 7: 106B; ¶¶0056, 0058), wherein each of the plurality of key(column of keys 38B)(FIG. 7; ¶0056) has a pressing state and a non-pressing state (FIG. 7: 38B; ¶¶0057-0058); the control method (FIGs. 1, 7; 0042, 0056-0059) comprises the following steps: 
step 1, transferring a light-emitting signal (FIG. 7: 79B; ¶¶0057, 0059) to the light-emitting diode light string(two or more light-emitting diode modules {38B and 62B} in a column)(FIG. 7; ¶0059) through the serial connection wire(93B)(FIG. 7: 62B; ¶0057) by the controller(46B)(FIG. 7: 62B; ¶¶0051, 0057), wherein the light-emitting signal (FIG. 7: 79B; ¶¶0057, 0059) is not be equivalent to the discriminating signal (FIG. 7: 77B; ¶0057); 
step 2, emitting light (¶0057) by each of the plurality of light-emitting diode modules(two or more light-emitting diode modules {38B and 62B} in a column)(FIG. 5; ¶¶0054, 0056) of the light-emitting diode light string(two or more light-emitting diode modules {38B and 62B} in a column)(FIG. 5; ¶¶0054, 0056) according to the light-emitting signal after receiving the light-emitting signal (FIG. 7: 79B; ¶¶0057, 0059); 
step 3, outputting a feedback signal (FIG. 7: 93B, 106B; ¶0058) by each of the plurality of light-emitting diode module(two or more light-emitting diode modules {38B and 62B} in a column)(FIG. 5; ¶¶0054, 0056) of the light-emitting diode light string(two or more light-emitting diode modules {38B and 62B} in a column)(FIG. 5; ¶¶0054, 0056) after receiving the discriminating signal (FIG. 7: 77B; ¶0057) and transfers the feedback signal (FIG. 7: 93B, 106B; ¶0058) to the controller(46B)(FIG. 7; ¶0058) through the feedback line(93B or 93B and wire connecting 93B to 106B)(FIG. 7: 106B; ¶¶0056, 0058); and 
step 4, when at least one of the plurality of keys(column of keys 38B)(FIG. 7; ¶0056) is switched to the pressing state from the non-pressing state (¶¶0052, 0057-0058), pulling the feedback signal from a first level to a second level for the controller(46B)(FIG. 7: 62B; ¶¶0051, 0057) to differentiate the key(38B)(FIG. 7; ¶0056) in the pressing state (¶¶0052, 0057-0058).
Hussain does not disclose the above underlined limitations.
Other Relevant Prior Art
4.	Other relevant prior art includes:

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

U.S. Patent No. 4,234,872 to Halder discloses as to claim 7: a control method for an illuminated keyboard(1)(FIG. 1; col 2, ln 36 to col 3, ln 7) including a feedback wire(Y1 or Ym)(FIG. 1; col 2, ln 51-53) for differentiating key presses (FIG. 1: T11 to Tnm; col 2, ln 51-67), which is applied to the illuminated keyboard(1)(FIG. 1; col 2, ln 36 to col 3, ln 7), wherein the illuminated keyboard(1)(FIG. 1; col 2, ln 36 to col 3, ln 7) comprises a light-emitting diode light string(L11 and L1m)(FIG. 1; col 1, ln 54), a controller(3)(FIG. 1; col 3, ln 5), a feedback line(Y1)(FIG. 1; col 2, ln 51-53) and a plurality of keys(T11 & T1m)(FIG. 1; col 2, ln 51-67); the light-emitting diode light string(L11 and L1m)(FIG. 1; col 1, ln 54) comprises a plurality of light-emitting diode modules(L11 and L1m)(FIG. 1; col 1, ln 54) which are connected in series with each other through a serial connection wire(X1)(FIG. 1; col 2, ln 6), the controller(3)(FIG. 1; col 3, ln 5) is electrically connected with the light-emitting diode light string(L11 and L1m)(FIG. 1; col 1, ln 54) through the serial connection wire(X1)(FIG. 1; col 2, ln 6), the feedback line(Y1)(FIG. 1; col 2, ln 51-53) is electrically connected between the plurality of light-emitting diode modules(L11 and L1m)(FIG. 1; col 1, ln 54) and the controller(3)(FIG. 1; col 3, ln 5), and the plurality of keys(T11 & T1m)(FIG. 1; col 2, ln 51-67) correspond to the light-emitting diode modules(L11 and L1m)(FIG. 1; col 1, ln 54) and one of the keys(T11)(FIG. 1; col 2; ln 51-67) is electrically connected to the feedback line(Y1)(FIG. 1; col 2, ln 51-53), wherein each of the plurality of key(T11 & T1m)(FIG. 1; col 2, ln 51-67) has a pressing state and a non-pressing state (FIG. 1: T11 to Tnm; col 2, ln 44, 54); the control method (FIG. 1: 1; col 2, ln 36 to col 3, ln 7)  comprises the following steps: 
step 1, transferring a light-emitting signal (FIG. 1: U, X1; col 2, ln 3-11, 61-68) and a discriminating signal to the light-emitting diode light string(L11 and L1m)(FIG. 1: U, X1; col 1, ln 54; col 2, ln 3-11, 38-60) through the serial connection wire(X1)(FIG. 1; col 2, ln 6) by a multiplexer(2)(FIG. 1: col 2, ln 3-6), wherein the light-emitting signal (FIG. 1: U, X1; col 2, ln 3-11, 61-68) is not be equivalent to the discriminating signal (FIG. 1: U, X1; col 1, ln 54; col 2, ln 3-11, 38-60); 
step 2, emitting light (FIG. 1: L11; col 2, ln 50-68) by one of the plurality of light-emitting diode modules(L11 and L1m)(FIG. 1; col 1, ln 54) of the light-emitting diode light string(L11 and L1m)(FIG. 1; col 1, ln 54) according to the light-emitting signal after receiving the light-emitting signal (FIG. 1: U, X1; col 2, ln 3-11, 61-68); 
step 3, outputting a feedback signal (FIG. 1: L11, L1m, Y1, Ym; col 2, ln 51-53) by each of the plurality of light-emitting diode module(L1, L1m)(FIG. 1; col 2, ln 51-53) of the light-emitting diode light string(L11 and L1m)(FIG. 1; col 1, ln 54) after receiving the discriminating signal (FIG. 1: U, X1, L11, L1m, Y1, Ym; col 1, ln 54; col 2, ln 3-11, 38-60) and transfers the feedback signal (FIG. 1: L11, L1m, Y1, Ym; col 2, ln 51-53) through separate feedback lines(Y1, Ym)(FIG. 1: L11, L1m; col 2, ln 51-53); and 
step 4, when at least one(T11)(FIG. 1; col 2, ln 44-45) of the plurality of keys(T11 & T1m)(FIG. 1; col 2, ln 51-67) is switched to the pressing state from the non-pressing state (FIG. 1: T11; col 2, ln 44-45), pulling the feedback signal from a first level to a second level for the controller(3)(FIG. 1; col 2, ln 44-54; col 3, ln 5) to differentiate the key(T11)(FIG. 1; col 2, ln 45-45) in the pressing state (FIG. 1: T11; col 2, ln 44-54, 61-63).
	Halder does not expressly disclose and the plurality of keys correspond to the light-emitting diode modules and are electrically connected to the feedback line; transferring a light-emitting signal and a discriminating signal to the light-emitting diode light string by the controller; step 2, emitting light  by each of the plurality of light-emitting diode modules of the light-emitting diode light string according to the light-emitting signal after receiving the light-emitting signal; and transfers the feedback signal through the feedback line.
Conclusion
5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid prosecution delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRK W HERMANN whose telephone number is (571) 270-3891.  The examiner can normally be reached on Monday-Friday, 10am-7pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIRK W HERMANN/Examiner, Art Unit 2692